OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 24 September 2021 has been entered.

Response to Amendment
The Amendment filed 24 September 2021 has been entered. Claims 8 and 9 have been canceled. As such, claims 1-5, 7, 11-13, 15-17, and 19-23 remain pending; claims 3-5, 7, 11-13, and 20-23 have been previously withdrawn; and claims 1, 2, 15-17, and 19 are under consideration and have been examined on the merits. 
An Examiner’s Amendment to the record, as well as Reasons for Allowance are set forth below. In consideration thereof, as well as in consideration of Applicant’s Remarks filed 24 September 2021, each and every objection and rejection previously 

Examiner’s Note
In order to maintain clarity of the record, the Examiner notes that instant claim 2 of the claims filed 24 September 2021 (of which, as indicated above, have been entered by the Examiner) does not properly indicate/incorporate the amendments to claim 2 filed 17 May 2021. Typically, a Notice of Non-Compliant Amendment (see 37 CFR 1.121; MPEP 714) would be mailed to Applicant (and the aforesaid amendment filed 24 September 2021 would not be entered); however, in view of (i) the Examiner’s Amendment to the record which renders the aforesaid issue moot, and (ii) the issue having been identified and discussed with the Attorney of Record in an interview (see Interview Summary included herewith), the issue is hereby rendered moot. 

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Attorney of Record Ernest D. Buff on 05 November 2021.


Please cancel claims 3-5, 7, 11-13, 15, and 19-23. 
Please replace claims 1, 2, 16, and 17 with the following corresponding claims.

A removable exercise block cover, consisting of:
a form-fitting cover composed of an elastic material comprising polyether polyurea copolymer, where the elastic material can be stretched to form-fit and cover an exercise block, and where said cover is formed as a single and continuous rectangular prism having a first wall, a second wall, two side walls, and two end walls arranged to form an interior cavity, said first wall and said second wall each having a larger surface area than each of said two side walls and said two end walls;
said interior cavity including an opening through which said exercise block is to traverse, said opening being dimensioned for receiving and temporarily housing said exercise block within said interior cavity;
said opening consisting of a stretchable slit that consists of an elongated narrow cut or opening in the elastic material with parallel, non-overlapping slit walls located on said first wall and extending between, abutting and terminating at said two side walls; the opening being dimensioned to expand to engulf said exercise block when being inserted, and contract in a closed configuration when said exercise block is housed within said interior cavity, wherein said opening closes over said exercise block such that it is substantially enclosed within said cover;
an anti-slip surface located on exterior facing surfaces of said first wall and said second wall, wherein said two side walls, said two end walls, and interior surfaces of said first wall and said second wall are planar and do not include said anti-slip surface;
said anti-slip surface consisting of a plurality of protruding dot structures formed from a friction inducing material selected from the group consisting of rubber, a polymeric material, and silicone. 

An exercise block system, comprising: the removable exercise block cover recited in claim 1, and at least one of an exercise block and a mesh bag for housing and carrying said removable cover.

The removable exercise block cover as recited in claim 1, wherein said cover includes antimicrobial and/or antibacterial properties.

The removable exercise block cover as recited in claim 1, wherein at least one wall includes an absorptive cloth layer to absorb sweat. 

End Examiner’s Amendment

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance. Claims 1, 2, 16, and 17 are allowed over the prior art.
The closest prior art of record is US 2012/0260421 to DeGregorio (hereinafter “DeGregorio”). DeGregorio discloses a removable cover for a yoga block (i.e., exercise block), formed as a rectangular prism from a polymer material(s) or other synthetic fabric(s). The removable cover may include an anti-slip surface in the form of elastomeric protrusions on, inter alia, the top and bottom exterior surfaces of the cover intended for contact with the user and the floor, respectively. The removable cover also includes an opening through which the block is inserted, of which may utilize zipper(s), buttons, ties, hook and loop fasteners, magnets, or flaps as means of closure therefor (but not limited thereto). The number of walls of the removable cover which are (permanently) connected may vary such that multiple openings may be provided (i.e., the walls may detach via the aforesaid closure means); and the block cover is explicitly illustrated having the opening formed on/as an end wall.
The closest prior art of record does not disclose or otherwise teach or suggest: (i) the removable cover being a form-fitting cover composed of an elastic material comprising polyether polyurea copolymer; (ii) the opening consisting of a stretchable slit that consists of an elongated narrow cut or opening in the elastic material with parallel, non-overlapping slit walls located on one of the top or bottom wall (each of which have a larger surface area than each of the other four walls) and extending between, abutting and terminating at the two side walls (i.e., located on top or bottom of cover intended for contact with user or floor, respectively, both of which include the anti-slip surface); (iii) the opening being dimensioned to expand to engulf the exercise block and contract in a closed configuration when the exercise block is housed within the cover; and (iv) wherein in view of (i)-(iii), the cover is formed as a single and continuous rectangular 
In view of the foregoing, the prior art does not disclose or otherwise teach or suggest the removable exercise block cover as recited in claim 1. For these reasons, the Examiner has determined that the invention as defined by claims 1, 2, 16, and 17 is in proper condition for allowance.
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labelled “Comments on Statement of Notice of Allowability”.

Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782